EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Kim on May 10, 2022.

The following amendments have been made:
Claim 4 (line 6), --time when the maximum cutting distance is reaches and a number of workpieces that can be cut--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Sekiya (US 20070028734) teaches a processing apparatus having a holding table a, a spindle, and a cutting blade. Sekiya teaches using a light emitting section, and imaging section, and a blinking control section, in combination to take images of the blade edge. Due to the images of the outer region of the blade, the wear can be determined. This value is compared to blade that has no wear in order to signal to the operator if the blade should be replaced. This prevents the production of low quality devices. While Sekiya teaches measuring an edge projection amount at a predetermined frequency, Sekiya does not teach the concept of the pending application and specifically the structure required for the measuring means, the inclination calculating portion, and the predicting portion.
A combination of the prior art would have relied on hindsight reasoning. There is no teaching or suggestion in the prior art to arrive at a processing apparatus in which the wear of the blade is determined via a measuring means. The measuring means measures the radius of the cutting blade detected by the edge position detecting portion and compares it to the radius of the mount flange. The difference in the values is the edge projection amount, which changes due to wearing of the blade. The edge projection amount and the cutting distance traveled by the blade at the time in which the measurement of the edge projection is stored, in addition to other values. This provides the operator with advanced notice of the timing exchange of a blade to maintain efficient operational performance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724